 1 NOTICE: This opinion is subject to formal revision before publication in the Board volumes of NLRB decisions. Readers are requested to notify the Executive Secretary, National Labor Relations Board, 
rors so that corrections can be included in the bound volumes. Clearwater Transportation, Inc. d/b/a Hawkinson Van Lines and Teamsters Local Union No. 600, affiliated with International Brotherhood of Teamsters, AFL±CIO. Case 14±CA±24480 May 22, 1997 DECISION AND ORDER BY CHAIRMAN GOULD AND MEMBERS FOX AND AND HIGGINS Pursuant to a charge and amended charge filed on March 7 and April 3, 1997, respectively, the General Counsel of the National Labor Relations Board issued 

spondent has violated Section 8(a)(5) and (1) of the 
National Labor Relations Act by refusing the Union's 
request to bargain following the Union's certification 
in Case 14±RC±11707. (Official notice is taken of the 
``record'' in the representation proceeding as defined in the Board's Rules and Regulations, Secs. 102.68 and 102.69(g); Frontier Hotel, 265 NLRB 343 (1982).) 
The Respondent filed an answer admitting in part and 
denying in part the allegations in the complaint. tion for Summary Judgment. On April 29, 1997, the 
Board issued an order transferring the proceeding to 
the Board and a Notice to Show Cause why the motion 

ent filed a response. Ruling on Motion for Summary Judgment In its answer the Respondent admits its refusal to bargain, but attacks the validity of the certification on 

resentation proceeding. All representation issues raised by the Respondent 
tation proceeding. The Respondent does not offer to 

viously unavailable evidence, nor does it allege any 
special circumstances that would require the Board to 

ceeding. We therefore find that the Respondent has not 
raised any representation issue that is properly litigable in this unfair labor practice proceeding. See Pittsburgh Plate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941). 

ment. On the entire record, the Board makes the following FINDINGS OF FACT I. JURISDICTION At all material times, the Respondent, an Illinois corporation, with an office and place of business and a terminal in Hazelwood, Missouri, has been engaged in the interstate transportation of United States mail. During the 12-month period ending February 28, 1997, the Respondent in conducting its business operations 
described above, derived gross revenues in excess of $50,000 from the transportation of United States mail from the State of Missouri directly to points outside the State of Missouri. We find that the Respondent is an employer engaged in commerce within the meaning 
of Section 2(6) and (7) of the Act and that the Union is a labor organization within the meaning of Section 2(5) of the Act. II. ALLEGED UNFAIR LABOR PRACTICES A. The Certification Following the election held on November 11 through 15, 1996, the Union was certified on February priate unit: All employees employed by the Employer through its Hazelwood, Missouri facility EXCLUDING office clerical and professional employees, guards, and supervisors as defined in the Act, Operations Manager, Assistant Operations Manager, Safety cer. The Union continues to be the exclusive representative 
under Section 9(a) of the Act. B. Refusal to Bargain Since February 24, 1997, the Union has requested the Respondent to bargain, and, since March 6, 1997, the Respondent has refused. We find that this refusal constitutes an unlawful refusal to bargain in violation of Section 8(a)(5) and (1) of the Act. CONCLUSION OF LAW By refusing on and after March 6, 1997, to bargain with the Union as the exclusive collective-bargaining 
representative of employees in the appropriate unit, the fecting commerce within the meaning of Section 8(a)(5) and (1) and Section 2(6) and (7) of the Act. REMEDY tion 8(a)(5) and (1) of the Act, we shall order it to cease and desist, to bargain on request with the Union, 323 NLRB No. 140  2 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD derstanding in a signed agreement. ices of their selected bargaining agent for the period spondent begins to bargain in good faith with the Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962); Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817 (1964); Burnett Construction Co., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965). ORDER The National Labor Relations Board orders that the Respondent, Clearwater Transportation, Inc. d/b/a cers, agents, successors, and assigns, shall 1. Cease and desist from (a) Refusing to bargain with Teamsters Local Union No. 600, affiliated with International Brotherhood of resentative of the employees in the bargaining unit. (b) In any like or related manner interfering with, restraining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act. 2. Take the following affirmative action necessary to effectuate the policies of the Act. sive representative of the employees in the following 
ment, and if an understanding is reached, embody the understanding in a signed agreement: All employees employed by the Employer through its Hazelwood, Missouri facility EXCLUDING office clerical and professional employees, guards, and supervisors as defined in the Act, Operations Manager, Assistant Operations Manager, Safety cer. (b) Within 14 days after service by the Region, post tached notice marked ``Appendix.''1 tice, on forms provided by the Regional Director for 
thorized representative, shall be posted by the Re-1 If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading ``Posted by Order of the National Labor Relations Board'' shall read ``Posted Pursuant to a 
Judgment of the United States Court of Appeals Enforcing an Order 
of the National Labor Relations Board.'' spondent and maintained for 60 consecutive days in conspicuous places including all places where notices to employees are customarily posted. Reasonable steps tices are not altered, defaced, or covered by any other material. In the event that, during the pendency of 
these proceedings, the Respondent has gone out of ceedings, the Respondent shall duplicate and mail, at its own expense, a copy of the notice to all current 
spondent at any time since March 7, 1997. (c) Within 21 days after service by the Region, file with the Regional Director a sworn certification of a responsible official on a form provided by the Region attesting to the steps that the Respondent has taken to comply. Dated, Washington, D.C. May 22, 1997 llllllllllllllllll William B. Gould IV, Chairman llllllllllllllllll Sarah M. Fox, Member llllllllllllllllll John E. Higgins, Jr., Member (SEAL) NATIONAL LABOR RELATIONS BOARD APPENDIX NOTICE TO EMPLOYEES•POSTED BY ORDER OF THE•NATIONAL LABOR RELATIONS BOARD•An Agency of the United States Government•The National Labor Relations Board has found that we dered us to post and abide by this notice. WE WILL NOT refuse to bargain with Teamsters Local Union No. 600, affiliated with International 
Brotherhood of Teamsters, AFL±CIO as the exclusive representative of the employees in the bargaining unit. WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act. WE WILL, on request, bargain with the Union and put in writing and sign any agreement reached on 
terms and conditions of employment for our employees in the bargaining unit:  HAWKINSON VAN LINES 3 All employees employed by us through our Ha-zelwood, Missouri facility EXCLUDING office cleri-tor, Assistant Safety Director, and Log Officer.•pervisors as defined in the Act, Operations Man-CLEARWATER TRANSPORTATION, INC.,•d/b/a HAWKINSON VAN LINES 